Citation Nr: 0932205	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
condition. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition. 

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
January 1958, with additional service in the U.S. Marine 
Corps Reserves from January 1958 to August 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which adjudicated the issues on appeal. 

In July 2009, the Veteran testified at a hearing held before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for glaucoma, 
bilateral hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied 
service connection for a right shoulder condition on the 
basis that there was no evidence that this condition was 
incurred in service.

2.  Additional evidence received since the November 2001 
rating decision still does not show that the Veteran's right 
shoulder condition is related to service. 

3.  The unappealed November 2001 rating decision also denied 
service connection for a back condition on the basis that 
there was no evidence of this condition was incurred in 
service.

4.  Additional evidence received since the November 2001 
rating decision still does not show that the Veteran's back 
condition is related to service. 


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service 
connection for a right shoulder condition is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R.      §§ 20.302, 
20.1103 (2008).

2.  The additional evidence submitted since the November 2001 
rating decision is not new and material, and the claim for 
service connection for a right shoulder condition is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R         
§§ 3.102, 3.156, 3.159 (2008).

3.  The November 2001 rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  The additional evidence submitted since the November 2001 
rating decision is not new and material, and the claim for 
service connection for a back condition is not reopened.  38 
U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address whether the Veteran has 
submitted new and material evidence to reopen his previously 
denied claims for service connection for right shoulder and 
back conditions, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice requirements apply 
to all five elements of a service-connection claim:  (1) 
Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2005, January 2006, March 2006, and May 2006.  Several 
of these letters, including the initial letter sent in April 
2005, complies with the Court's holding in Kent, supra, in 
that it included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection for a claimed disability, and information 
concerning why the claims were previously denied by the RO in 
November 2001.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed of what 
evidence was necessary to substantiate the elements required 
to establish service connection for right shoulder and back 
conditions that were found insufficient in the previous 
denial.  

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims, the VCAA left 
intact the requirement that a Veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A.      § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, VA has obtained all relevant medical 
and other records the Veteran and his representative 
identified.  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or the Court.

II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for a Right Shoulder Condition

The Veteran is seeking service connection for a right 
shoulder condition.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since an unappealed, and therefore final, 
rating decision denied this claim in November 2001.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

In a November 2001 rating decision, the RO denied service 
connection for a right shoulder condition.  The evidence at 
that time included the Veteran's service treatment records, 
none of which made any reference to right shoulder problems.  
The evidence also included private treatment records from 
Kaiser Permanente dated in 2000 which noted that the Veteran 
had a "deltoid muscle tear (industrial)"; however, none of 
these private treatment records indicated the etiology or 
date on onset of this condition.  The RO therefore denied the 
Veteran's claim on the basis that there was no medical 
evidence of a nexus, or link, between the Veteran's right 
shoulder condition and service.  

The Veteran was notified of the November 2001 rating decision 
and of his appellate rights in a letter dated later that same 
month.  But since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In April 2006, the Veteran attempted to reopen his claim for 
service connection for a right shoulder condition.  Under VA 
law and regulation, if new and material evidence is presented 
or secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, 
a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the November 
2001 rating decision.  Since that decision, the only medical 
evidence pertaining to the Veteran's right shoulder is a 
December 2006 VA treatment record showing treatment for right 
shoulder pain since April 2006 as a result of using a manual 
lawn mower.  

This treatment record is "new" in that it did not exist at 
the time of the November 2001 rating decision.  However, 
since it does not attribute the Veteran's right shoulder 
condition to his military service, it is not material to the 
central issue in this case.  In other words, this newly 
submitted medical record neither relates to an unestablished 
fact necessary to substantiate the claim nor raises a 
reasonable possibility of substantiating the claim.  Thus, 
this newly submitted medical record cannot serve as grounds 
for reopening the claim for service connection for a right 
shoulder condition.  See 38 C.F.R. § 3.156.

The Veteran has also submitted additional service personnel 
records that were not considered by the RO at the time of the 
November 2001 rating decision.  In requesting these records, 
the Veteran was apparently trying to establish that he had 
injured his right shoulder during combat in Korea.  
Establishing that he participated in combat is potentially 
relevant because 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof with respect to the issue of an 
in-service injury for any injury alleged to have been 
incurred in combat.  See Collette v. Brown, 82 F.3d 389 
(1996).  But since none of the newly submitted service 
personnel records establishes that the Veteran engaged in 
combat with an enemy force, these records are not material to 
the central issue in this case.  

In any event, the Board notes that the Veteran testified at 
his hearing that he injured his right shoulder while carrying 
a twenty-pound flamethrower, which does not constitute a 
combat-related injury.  The Board emphasizes, moreover, that 
statements provided by the Veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the November 2001 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the November 2001 rating decision remains final 
and the appeal is denied.  To reopen his claim, the Veteran 
needs to submit medical evidence showing that his right 
shoulder condition is somehow related to service.

III.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service 
Connection for a Back Condition

The Veteran is also seeking service connection for a back 
condition.  Before addressing this claim on the merits, 
however, the Board must again determine whether new and 
material evidence has been submitted since the final November 
2001 rating decision that denied service connection for a 
back condition.  Barnett, 83 F.3d at 1383-84.

The evidence at the time of the November 2001 rating decision 
included the service treatment records, none of which made 
any reference to a chronic back condition, as well as 2000 
treatment records from Kaiser Permanente, several of which 
included a diagnosis of degenerative joint disease (DJD) of 
the lumbosacral spine.  But since these records did not 
mention the etiology or date of onset of the Veteran's DJD, 
the RO denied the Veteran's claim.  

Since the Veteran did not appeal the November 2001 rating 
decision, it is final and not subject to revision upon the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.302, 20.1103.  In April 2006, the Veteran filed a petition 
seeking to reopen his claim for service connection for a back 
condition on the basis of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As discussed below, 
however, no such evidence has been submitted.

Evidence submitted since the November 2001 rating decision 
includes medical records from the Honolulu Medical Group 
showing treatment in 1990 for a probable herniated disc, as 
well as VA medical records showing treatment in 2006 for 
degenerative joint disease of the lumbar spine.  All of these 
records are new, since they were not associated with the 
claims file at the time of the November 2001 rating decision.  
However, since none of these records indicates that the 
Veteran's back condition is related to service, or that his 
DJD (i.e., arthritis) had its onset during the one-year 
presumptive period after service, they are not material as 
defined by VA regulation.  In other words, the newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back condition.  See 38 C.F.R.  § 3.156.  

The only other evidence includes the newly submitted service 
personnel records and the Veteran's lay statements in support 
of his claim.  But, as already mentioned, none of the newly 
submitted service personnel records establish that the 
Veteran engaged in combat with an enemy force, 38 U.S.C.A. 
§ 1154, and his lay statements are not considered material 
within the meaning of 38 C.F.R. § 3.156.  See Moray, 5 Vet. 
App. at 214.   

In conclusion, the Board finds that the evidence received 
since the November 2001 rating decision, when viewed either 
alone or in light of all of the evidence of record, is not 
new and material with respect to the Veteran's claim for 
service connection for a back condition.  Accordingly, the 
November 2001 rating decision remains final and the appeal is 
denied.


ORDER

The petition to reopen the claim for service connection for a 
right shoulder condition is denied.

The petition to reopen the claim for service connection for a 
back condition is denied.

REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claims for 
service connection for glaucoma, bilateral hearing loss, and 
tinnitus.

I.  Glaucoma

The Veteran claims that he recently developed glaucoma as a 
result of an accidental explosion in service in which he 
injured his eyes.  Indeed, his service treatment record 
confirm that he was treated for second-degree burns on his 
face in January 1955.  Although a January 2004 rating 
decision denied service connection for residuals of facial 
burns, the Veteran recently filed a claim for service 
connection for glaucoma, which constituted a separate claim.  
See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) 
(holding that claims based on distinctly diagnosed diseases 
or injuries must be considered as separate and distinct 
claims).

The Board finds that, based on the current record, there is 
no basis to grant service connection for glaucoma.  But since 
the record contains (i) competent evidence of a current 
disability, (ii) evidence of an injury in service, which is 
consistent with the Veteran's statements, and (iii) an 
indication (i.e. Veteran's own lay statements) that his 
glaucoma may be associated with the in-service explosion, but 
(iv) insufficient competent medical evidence on file for VA 
to make a decision on the claim, the evidence is sufficient 
to trigger VA's duty to secure a medical opinion on the 
question as to whether the Veteran's glaucoma is related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

In this case, it is unclear whether the Veteran has a hearing 
loss disability according to VA standards, 38 C.F.R. § 3.385.  
An August 2004 letter from an audiologist at Kaiser 
Permanente indicated that a hearing evaluation performed on 
August 14, 2004, revealed that the Veteran has hearing loss 
in both ears.  However, the audiological evaluation referred 
to in this letter is not associated with the claims file.  
This is significant because the RO denied service connection 
for bilateral hearing loss on the basis that a hearing loss 
disability according to VA standards has not been confirmed.  
Therefore, the actual audiological evaluation report which 
formed the basis of the audiologist's opinion that the 
Veteran has bilateral hearing loss should be obtained and 
associated with the claims file.  See 38 U.S.C.A.            
§ 5103A(b) (West Supp. 2005); 38 C.F.R. § 3.159(c)(1) (2007); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to 
assist includes obtaining private and VA medical records to 
which a reference has been made.)

Regardless of what the private audiological evaluation 
reveals, the Board also finds that the Veteran should be 
afforded a VA audiological evaluation to determine whether he 
has a hearing loss disability in either ear as a result of 
service.  The Veteran's service treatment records do not 
establish that he had a hearing loss disability.  At a 
separation from active duty, both whispered-voice and spoken-
voice testing were 15/15 bilaterally.  Nevertheless, the 
absence of evidence of a hearing loss disability in service 
is not fatal to the Veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Unfortunately, however, the Veteran has not been afforded a 
VA examination to determine whether his hearing loss 
disability - if present according to 38 C.F.R. § 3.385 - is 
related to service.  In light of the lack of audiometric 
testing at his separation examination, his likely exposure to 
noise during his military service, and the high probability 
that he has a current hearing loss disability according to 
38 C.F.R. § 3.385, the Veteran must be provided a VA 
audiological evaluation to determine whether he has a hearing 
loss disability as a result of service.  See 38 U.S.C.A. § 
5103A(d).

And for these reasons, the requested VA audiological 
evaluation should also address whether the Veteran has 
tinnitus as a result of service.  Although hearing loss and 
tinnitus are separate disabilities, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  

Accordingly, the case is REMANDED for the following action:

1.  Ask Kaiser Permanente for the report 
from the audiological evaluation which 
was performed in August 2004.  If this 
report is unavailable, or the search for 
it otherwise yields negative results and 
further attempts to obtain this report 
would be futile, document this in the 
claims file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(c)(1).



2.  Scheduled the Veteran for VA 
audiological examination to determine 
whether he has a hearing loss disability 
and tinnitus as a result of noise 
exposure in service.  The examining 
audiologist should review the claims 
folder and record the Veteran's history 
of noise exposure both during and after 
service.  Following an audiological 
evaluation and a review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that he has a hearing loss disability and 
tinnitus, and, if so, whether they are 
related to noise exposure in service.  A 
complete rationale should be provided for 
all opinions expressed.

3.  Scheduled the Veteran for an 
appropriate VA examination to determine 
whether his glaucoma is related to 
service.  Following a review of the 
claims file and an thorough eye 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that his glaucoma is related to 
service, to include the explosion in 
which he burned his face in January 1955.  
A complete rationale should be provided 
for all opinions expressed.

4.  Then readjudicate the claims for 
service connection for glaucoma, 
bilateral hearing loss, and tinnitus in 
light of the additional evidence.  If any 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


